Exhibit 10.2
REVOLVING LINE OF CREDIT NOTE

$25,000,000.00   Chicago, Illinois
January 8, 2010

     FOR VALUE RECEIVED, the undersigned SIGMATRON INTERNATIONAL, INC.
(“Borrower”) promises to pay to the order of WELLS FARGO HSBC TRADE BANK,
NATIONAL ASSOCIATION (“Bank”) at its office at 230 W. Monroe Street, 29th Floor,
Chicago, IL 60606, or at such other place as the holder hereof may designate, in
lawful money of the United States of America and in immediately available funds,
the principal sum of Twenty Five Million Dollars ($25,000,000.00), or so much
thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.
All references to Wells Fargo Bank in this Note shall mean Wells Fargo Bank,
National Association.
1. DEFINITIONS:
     As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
     (a) “Base Rate” means, for any day, a fluctuating rate equal to the highest
of: (i) the Prime Rate in effect on such day, (ii) a rate determined by Bank to
be one and one-half percent (1.50%) above Daily One Month LIBOR in effect on
such day, and (iii) the Federal Funds Rate plus one and one-half percent
(1.50%).
     (b) “Business Day” means any day except a Saturday, Sunday or any other day
on which commercial banks in Illinois are authorized or required by law to
close.
     (c) “Daily One Month LIBOR” means, for any day, the rate of interest equal
to LIBOR then in effect for delivery for a one (1) month period.
     (d) “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.
     (e) “Fixed Rate Term” means a period commencing on a Business Day and
continuing for 1, 2, 3, or 6 months, as designated by Borrower, during which all
or a portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that no Fixed Rate Term may
be selected for a principal amount less than Two Hundred Fifty Thousand Dollars
($250,000.00); and provided further, that no Fixed Rate Term shall extend beyond
the scheduled maturity date hereof. If any Fixed Rate Term would end on a day
which is not a Business Day, then such Fixed Rate Term shall be extended to the
next succeeding Business Day.
     (f) “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) and determined pursuant to the following formula:

-1-



--------------------------------------------------------------------------------



 



         
 
     
LIBOR =
  Base LIBOR

      100% - LIBOR Reserve Percentage    

          (i) “Base LIBOR” means the rate per annum for United States dollar
deposits quoted by Wells Fargo Bank (A) for the purpose of calculating effective
rates of interest for loans making reference to LIBOR, as the Inter-Bank Market
Offered Rate, with the understanding that such rate is quoted by wells Fargo
Bank for the purpose of calculating effective rates of interest for loans making
reference thereto, on the first day of a Fixed Rate Term for delivery of funds
on said date for a period of time approximately equal to the number of days in
such Fixed Rate Term and in an amount approximately equal to the principal
amount to which such Fixed Rate Term applies, or (B) for the purpose of
calculating effective rates of interest for loans making reference to the Daily
One Month LIBOR Rate, as the Inter-Bank Market Offered Rate in effect from time
to time for delivery of funds for one (1) month in amounts approximately equal
to the principal amount of such loans. Borrower understands and agrees that
Wells Fargo Bank may base its quotation of the Inter-Bank Market Offered Rate
upon such offers or other market indicators of the Inter-Bank Market as Wells
Fargo Bank in its discretion deems appropriate including, but not limited to,
the rate offered for U.S. dollar deposits on the London Inter-Bank Market.
          (ii) “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Wells Fargo Bank for expected
changes in such reserve percentage during the applicable term of this Note.
     (g) “Prime Rate” means at any time the rate of interest most recently
announced within Wells Fargo Bank at its principal office as its Prime Rate,
with the understanding that the Prime Rate is one of Wells Fargo Bank’s base
rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Wells Fargo Bank may designate.
2. INTEREST:
     (a) Interest.
     (i) Rate. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(i) at a fluctuating rate per annum one half percent (.50%) above the Base Rate
in effect from time to time, or (ii) at a fixed rate per annum determined by
Bank to be two and three quarter percent (2.75%) above LIBOR in effect on the
first day of the applicable Fixed Rate Term, as selected by Borrower in
accordance with paragraph (b) below. When interest is determined in relation to
the Base Rate, each change in the rate of interest hereunder shall become
effective on the date each Base Rate change is announced within Bank. With
respect to each LIBOR selection hereunder, Bank is hereby authorized to note the
date, principal amount, interest rate and Fixed Rate Term applicable thereto and
any payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted absent
manifest error.

-2-



--------------------------------------------------------------------------------



 



     (ii) Minimum Rate. Notwithstanding anything herein to the contrary, at no
time shall LIBOR be less than .35% per annum (the “Floor Rate”), regardless of
fluctuations in LIBOR that may cause LIBOR to be less than the Floor Rate.
     (b) Selection of Interest Rate Options. At any time any portion of this
Note bears interest determined in relation to LIBOR, it may be continued by
Borrower at the end of the Fixed Rate Term applicable thereto so that all or a
portion thereof bears interest determined in relation to the Base Rate or to
LIBOR for a new Fixed Rate Term designated by Borrower. At any time any portion
of this Note bears interest determined in relation to the Base Rate, Borrower
may convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. Borrower may
select a LIBOR option for more than one Fixed Rate Term for portions of this
Note on any Business Day provided not more than five (5) LIBOR-based loans shall
be outstanding at any one time. At such time as Borrower requests an advance
hereunder or wishes to select a LIBOR option for all or a portion of the
outstanding principal balance hereof, and at the end of each Fixed Rate Term,
Borrower shall give Bank notice specifying: (i) the interest rate option
selected by Borrower; (ii) the principal amount subject thereto; and (iii) for
each LIBOR selection, the length of the applicable Fixed Rate Term. Any such
notice may be given by telephone (or such other electronic method as Bank may
permit) so long as, with respect to each LIBOR selection, (A) if requested by
Bank, Borrower provides to Bank written confirmation thereof not later than
three (3) Business Days after such notice is given, and (B) such notice is given
to Bank prior to 10:00 a.m. (Chicago, Illinois time) on the first day of the
Fixed Rate Term, or at a later time during any Business Day if Bank, at its sole
option but without obligation to do so, accepts Borrower’s notice and quotes a
fixed rate to Borrower. If Borrower does not immediately accept a fixed rate
when quoted by Bank, the quoted rate shall expire and any subsequent LIBOR
request from Borrower shall be subject to a redetermination by Bank of the
applicable fixed rate. If no specific designation of interest is made at the
time any advance is requested hereunder or at the end of any Fixed Rate Term,
Borrower shall be deemed to have made a Base Rate interest selection for such
advance or the principal amount to which such Fixed Rate Term applied.
     (c) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, but
only to the extent related to LIBOR borrowings actually made hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes or their equivalent) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR. In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.
     (d) Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each month, commencing February 1, 2010.
     (e) Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the

-3-



--------------------------------------------------------------------------------



 



outstanding principal balance of this Note shall bear interest at an increased
rate per annum (computed on the basis of a 360-day year, actual days elapsed)
equal to four percent (4%) above the rate of interest from time to time
applicable to this Note.
3. BORROWING AND REPAYMENT:
     (a) Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on January 8, 2012.
     (b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made in the amount of at least $1,000,000.00 and integral
multiples of $100,000.00 by the holder at the oral or written request of any one
of those persons who are authorized by Borrower to request advances and direct
the disposition of any advances, as evidenced by an incumbency certificate
issued to the holder by an officer of Borrower, until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed absent manifest error to have been made to or for the
benefit of Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw against such account.
The holder shall have no obligation to determine whether any person requesting
an advance is or has been authorized by Borrower.
     (c) Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof. All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Base Rate, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR, with such payments applied to the oldest Fixed Rate Term first.
4. PREPAYMENT:
     (a) Base Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Base Rate at any time, in any
amount and without premium or penalty.
     (b) LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of Two Hundred Fifty Thousand Dollars ($250,000.00); provided however,
that if the outstanding principal balance of such portion of this Note is less
than said amount, the minimum prepayment amount shall be the entire outstanding
principal balance thereof. In consideration of Bank providing this prepayment
option to Borrower, or if any such portion of this Note shall become due and
payable at any time prior to the last day of the Fixed Rate Term applicable
thereto by acceleration or otherwise, Borrower shall pay to Bank immediately
upon demand a fee which is the sum of the discounted monthly differences for
each month from the month of prepayment

-4-



--------------------------------------------------------------------------------



 



through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:

  (i)   Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.     (ii)   Subtract from the amount determined in (i) above the amount
of interest which would have accrued for the same month on the amount prepaid
for the remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.     (iii)   If the result obtained in (ii) for any month is
greater than zero, discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. No other prepayment
premium or penalty shall be due. If Borrower fails to pay any prepayment fee
when due, the amount of such prepayment fee shall thereafter bear interest until
paid at a rate per annum four percent (4%) above the Prime Rate in effect from
time to time (computed on the basis of a 360-day year, actual days elapsed).
The Borrower shall be required to prepay amounts outstanding under the credit
facilities described herein, without premium or penalty (other than any funding
losses resulting from prepayment of the Line of Credit Note and the Term Loan
bearing interest at LIBOR other than on the last day of the relevant interest
period or other break funding costs) as follows: i) 100% of the net cash
proceeds for the sale or disposition of assets outside the ordinary course or
business; provided that so long as no Event of Default has occurred and is
continuing, proceeds of insurance may be applied by the Borrower for the
purchase of replacement property and the Borrower may retain the proceeds of the
disposition of obsolete or worn out property consistent with reasonable and
customary practices, (ii) 100% of the net cash proceeds of any issuance or sale
by the Borrower of any indebtedness other than indebtedness permitted by
Section 5.3 of the Credit Agreement; and (iii) 100% of the net cash proceeds of
any issuance or sale by the Borrower of equity securities in each case applied
first to the Term Loan in the inverse order of maturity and then to the Line of
Credit.
5. EVENTS OF DEFAULT:
     This Note is made pursuant to and is subject to the terms and conditions of
that certain Credit Agreement between Borrower and Bank dated as of January 8,
2010, as amended from time to time (the “Credit Agreement”). Any default in the
payment or performance of any obligation under this Note, or any defined “Event
of Default” under the Credit Agreement, shall constitute an “Event of Default”
under this Note. Any capitalized term used herein not otherwise defined shall
have the meaning ascribed to that term in the Credit Agreement.

-5-



--------------------------------------------------------------------------------



 



6. MISCELLANEOUS:
     (a) Remedies. Upon the occurrence of any Event of Default, the holder of
this Note, at the holder’s option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. Borrower shall pay to the holder immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of the holder’s in-house counsel), expended or incurred
by the holder in connection with the enforcement of the holder’s rights and/or
the collection of any amounts which become due to the holder under this Note,
and the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.
     (b) Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.
     (c) Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Illinois, but giving effect to federal
laws applicable to national banks.
     (d) Amendment. This Note may be amended or modified only in writing signed
by each party hereto. If any provision of this Note shall be held to be
prohibited by or invalid under applicable law such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Note.
7. ARBITRATION:
     (a) Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise, in any way arising out of
or relating to (i) any credit subject hereto, or this Note or any other
contract, instrument or document relating to this Note, and their negotiation,
execution, collateralization, administration, repayment, modification,
extension, substitution, formation, inducement, enforcement, default or
termination; or (ii) requests for additional credit.
     (b) Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Chicago, Illinois selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as

-6-



--------------------------------------------------------------------------------



 



the “Rules”). If there is any inconsistency between the terms hereof and the
Rules, the terms and procedures set forth herein shall control. Any party who
fails or refuses to submit to arbitration following a demand by any other party
shall bear all costs and expenses incurred by such other party in compelling
arbitration of any dispute. Nothing contained herein shall be deemed to be a
waiver by any party that is a bank of the protections afforded to it under 12
U.S.C. §91 or any similar applicable state law.
     (c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
     (d) Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Illinois or a neutral retired judge of the
state or federal judiciary of Illinois, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Illinois and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Illinois Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
     (e) Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.
     (f) Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have

-7-



--------------------------------------------------------------------------------



 



executed this Note or any contract, instrument or document relating to this
Note, or to include in any arbitration any dispute as a representative or member
of a class, or to act in any arbitration in the interest of the general public
or in a private attorney general capacity.
     (g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.
     (h) Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This Note may be amended or modified only in writing
signed by each party hereto. If any provision of this Note shall be held to be
prohibited by or invalid under applicable law such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Note. This arbitration provision shall survive termination, amendment or
expiration of any of the documents or any relationship between the parties.
     IN WITNESS WHEREOF, the undersigned has executed this Note as of the date
first written above.

          SIGMATRON INTERNATIONAL, INC.
    By:   /s/ Linda K. Frauendorfer       Title: CFO           

-8-